Title: To James Madison from James Sullivan, 5 November 1804 (Abstract)
From: Sullivan, James
To: Madison, James


5 November 1804, Boston. “Mr. Russell, who has long been in public life in this State, goes on to the Seat of government, hoping to do something for the releif of myself and others, who were concerned in the purchase of Georgia Lands, when we were under no apprehensions of a controverted title. Your attent[i]on to him, as a candid honest man, after he shall deliver this letter, will confer an additional obligation on me, and do him the honor he deserves.”
 